Citation Nr: 9908450	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-04 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a left knee injury with 
chondromalacia.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected degenerative disc disease of the lumbar 
spine with herniated disc at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1967, and from January 1971 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 decision by the Boston, 
Massachusetts, Regional Office of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
and a 10 percent rating for residuals of a left knee injury, 
and service connection and a 20 percent rating for 
degenerative disc disease of the lumbar spine, with both 
awards effective from January 1, 1995 (the date entitlement 
arose).  The veteran timely appealed this decision, and 
thereafter, in a September 1997 hearing officer's decision, 
he was granted a 20 percent rating for residuals of a left 
knee injury with chondromalacia, and a 40 percent rating for 
degenerative disc disease of the lumbar spine with herniated 
disc at L5-S1, both effective from January 1, 1995.  The 
veteran disagreed with the hearing officer's decision and 
continued his appeal for a higher rating.  In correspondence 
dated in September 1998, he notified the Boston, 
Massachusetts, VA Regional Office that he had changed his 
state of residence and requested that his claims file be 
transferred to the Winston-Salem, North Carolina, VA Regional 
Office (RO).  

In the veteran's substantive appeal, he presented contentions 
which indicate that he is also claiming entitlement to a 
total disability rating for individual unemployability due to 
service-connected disabilities (TDIU).  As this issue has not 
been adjudicated and is not inextricably intertwined with the 
issues currently on appeal, it is referred to the RO for 
appropriate action.  See Holland v. Brown, 6 Vet. App. 443 
(1994).


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability 
produces moderate impairment, and includes diagnoses of 
chondromalacia and degenerative arthritis of the left knee, 
manifest by tenderness along the medial joint line, a 
positive McMurray's test, X-ray evidence of minimal narrowing 
at the medial aspect of the femoro-tibial joint space, 
crepitation, joint instability, and subjective complaints of 
constant joint pain; the range of motion of his left knee is 
demonstrated on objective examination to be limited to zero 
degrees of extension and to 90 degrees of flexion.

2.  The veteran's service-connected low back disability is 
manifested by subjective accounts of constant low back pain 
and pain on motion, with radiographic evidence of narrowing 
and mild sclerosis at L5-S1 and a herniated disc at L5-S1, 
all of which are productive of severe disability due to 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for service-
connected residuals of a left knee injury with chondromalacia 
have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 5003, 5257 (1998).

2.  The criteria for an evaluation in excess of 40 percent 
for service-connected degenerative disc disease of the lumbar 
spine with herniated disc at L5-S1, rated as intervertebral 
disc syndrome, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5294, 
5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he had been 
treated on several occasions for complaints of left knee pain 
and low back pain during his period of active duty.  During 
service he was diagnosed with chondromalacia of his left 
knee.  Following his separation from service in December 
1994, he filed a claim for compensation for these 
disabilities, among others, and was granted service 
connection for left knee and low back disability in a May 
1995 Regional Office decision.  The disabilities are 
currently characterized and rated as residuals of a left knee 
injury with chondromalacia, and degenerative disc disease of 
the lumbar spine with herniated disc at L5-S1.

VA examination reports, dated in April 1995, show that the 
veteran complained of experiencing constant low back pain, 
with bilateral hip pain, radiating pain down both his lower 
extremities, right greater than left, and with occasional 
loss of control of the right lower extremity.  He reported 
that he was unable to lift more than 12 - 15 pounds of weight 
because of his back symptoms.  The reports referred to prior 
CT scans which revealed bulging disc in the L4-L5 and L5-S1 
region, and that surgical treatment had been contemplated but 
not performed.  The veteran stated that he used nonsteroidal 
anti-inflammatory medications and muscle relaxants to ease 
his symptoms, and that he occasionally wore a back brace and 
used a walking cane on an as-needed basis.  He reported 
having symptomatic flare-ups of back pain which occurred 
approximately 6 - 8 times per year, with each episode lasting 
for several days, which he treated with bed rest.  

Objective examination revealed that motor power testing was 
greatly compromised because of the veteran's distress and 
complaints of pain on all ranges of motion of his back and 
lower extremities.  On range of motion study, he was able to 
forward flex to 80 degrees and touch his knees, but with 
complaints of low back pain.  He reported low back pain on 
lateral flexion to 5 degrees, bilaterally (though on a 
separate examination conducted the same day, he was able to 
laterally flex to 15 degrees on the right).  Rotation to 5 
and 10 degrees to both the left and right also produced low 
back pain.  On one examination, he could straight leg raise 
to 40 degrees, bilaterally, but also with reports of low back 
pain, and on another straight leg raising examination he was 
positive for pain at 20 degrees, bilaterally.  He reported 
pain on palpation, diffusely and bilaterally, in his lumbar 
paraspinal region, but no tenderness or sciatic notch 
tenderness.  Examination of his deep tendon reflexes, 
sensory, and neurologic system were unremarkable, and his 
walking gait was normal.  X-rays of his lumbosacral spine 
revealed unremarkable posterior alignment and narrowing and 
mild sclerosis at L5-S1, with well preserved intervertebral 
disc spaces and no visible destructive bony abnormality.  The 
diagnostic impression was low back pain, with pain symptoms 
and complaints centered around the complaint of pain, and 
degenerative disc disease of the lumbar spine with possible 
herniated disc.  

The report of an April 1995 VA medical examination of the 
veteran, with regard to his left knee, shows that he 
complained of having difficulty bending his knee, and that 
his knee symptoms caused him to have problems negotiating 
stairs.  He reported that his left knee made cracking and 
snapping noises, and that he had recurrent episodes of left 
knee instability.  

On objective examination, there was crepitation of the 
veteran's left knee on flexion, described as grating and 
snapping, with a range of motion from zero to 110 degrees, 
tenderness along the medial joint line, and a positive 
McMurray's test.  X-rays of his left knee revealed minimal 
narrowing of sclerosis at the medial aspect of the femoro-
tibial joint, but with no other abnormality seen.  The 
diagnosis was degenerative arthritis of the left knee with 
possible torn meniscus.

The report of a July 1995 MRI of the veteran's lumbar spine 
revealed minor posterior disc bulging at L4-L5, with a 
radially oriented tear within the posterior substance of the 
disc, but no evidence of a central disc herniation.  The 
canal, recesses, and foramina were normal at the L4-L5 level.  
At L5-S1, the MRI film revealed mild disc bulging with bony 
ridging, described as a small, broad-based central disc 
herniation which extended to the right paracentrally and 
laterally.  It was noted to have come in contact with the 
right L5 nerve root within the neural foramen, though with no 
active compression of the nerve root.  However, the examiner 
remarked that the local contact could result in irritation of 
this nerve root far laterally in the foramen.  The central 
canal, lateral recesses, and left foramen were normal.  The 
MRI examiner's conclusion was that the veteran had a small, 
broad-based disc herniation at L5-S1, extending up to the 
right, paracentrally, and laterally comes in contact with the 
right L5 nerve root far laterally into the foramen.  Local 
irritation of the nerve was a consideration, though clinical 
correlation was deemed necessary.  The examiner opined that 
there was no compromise of the left-sided neural structures 
that corresponded to the clinical symptoms presented by the 
veteran.     

The report of a December 1995 VA compensation examination 
shows that the veteran complained back pain and stiffness, 
and of left knee stiffness and instability, and having 
problems using stairs secondary to his knees.  His knee 
displayed tenderness along the medial joint line on objective 
evaluation, with positive McMurray's test.  The report shows 
that an MRI study of his left knee was negative, and that an 
MRI of his lumbar spine revealed a herniated disc at L5-S1.  
The relevant diagnosis was herniated lumbar disc.

On the report of a January 1997 VA compensation examination, 
the physician who conducted the examination noted that he was 
evaluating the veteran to address questions regarding range 
of motion of his affected joints, with attention to the 
question of whether pain limited function during symptomatic 
flare-ups or on repeated use.  The veteran presented with 
complaints of left knee and low back pain (among other 
complaints of generalized pain affecting all of his body 
joints).  He reported that his job was as a self-employed 
installer of computer wiring, and that he worked fairly 
regularly but might miss up to 6 days of work per month, and, 
on average, 35 days of work per year, due to back and knee 
symptoms.  However, he also remarked that the nature of his 
work as a self-employed man was such that his employment 
would not necessarily be described as regular employment.  
With regard to his physical activities associated with his 
work, he reported that he did not perform tasks which 
required installation of cable wires with his arms over his 
head, and that he was unable to kneel and that he had to sit 
if performing any tasks on the ground.  He reported that if 
he encountered a task that was beyond his physical 
limitations he would have his son or neighbor assist him.  
The examiner commented that the veteran's accounts were 
inconsistent with the evidence that indicated that he had 
worked rather regularly.  

The examiner noted that a prior MRI of the veteran's lumbar 
spine had shown a herniated disc.  On range of motion 
testing, the veteran was observed to greatly favor his back 
when arising from a seated position, with much vocalized 
discomfort (described by the examiner as "moaning and 
groaning") on all motion.  He displayed 70 degrees of 
forward flexion, 30 degrees of lateral flexion, right and 
left, with unremarkable findings on straight leg raising, and 
no sciatic notch tenderness on objective examination.  Range 
of motion of his left knee was from zero to 90 degrees, and 
accompanied by "...much moaning and groaning."  The only 
diagnosis presented was herniated lumbar disc.

The transcript of a March 1997 Regional Office hearing shows 
that the veteran testified that he was self-employed in the 
capacity of an independent contractor as a computer 
technician.  His job was described as being primarily 
sedentary, with the veteran seated before a computer and 
monitor screen.  He reported, however, that he always had 
constant back pain at his job.  He stated that there was no 
heavy lifting involved in his job, other than when he had to 
pick up light computer wires, and that he never had to lift 
anything weighing more that 3 ounces. 

The veteran reported that he had problems waking each morning 
because of constant back and left knee pain and stiffness.  
He occasionally wore a supportive back brace.  He obtained 
some relief through use of whirlpool bath and occasionally a 
TENS unit, and sometimes used Motrin to treat his symptoms, 
and occasionally stronger prescription medications with more 
severe episodes.  He stated that he only obtained limited 
relief from using Motrin, and that he tried to avoid using 
stronger medication whenever possible because he did not like 
the drowsy side effects they caused.  His testimony indicated 
that he received outpatient treatment from his physicians for 
his knee and back problems on a frequency which varied from 
once per month to several times per month, and that his 
physicians had advised him against undergoing surgery to 
treat his back disability unless his problems progressed to 
the point where surgery became absolutely necessary.  

The veteran described having shooting pain down his lower 
extremities, with numbness and tingling sensations, 
accompanying his low back pain.  He reported that his left 
knee was unstable and that he could only negotiate stairs in 
an awkward manner because of his knee problems.  He also 
reported that his knee problems adversely affected his gait, 
which in turn further aggravated his back problems.  He had 
trouble sitting and driving for extended periods of time due 
to his back symptoms.  He stated that his low back symptoms 
had become worse since the time he separated from service, 
and that he was no longer able to jog any more because of it, 
with a resultant increase in his weight because of his 
reduced capacity for exercise.  

II.  Analyses

To the extent that the veteran contends that his service-
connected left knee and low back disabilities are productive 
of a greater level of impairment than that which is 
contemplated by the respective 20 percent and 40 percent 
evaluations currently assigned to them, his claims for 
increased ratings are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that they are not 
inherently implausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  Relevant evidence has been properly 
developed, and no further assistance is required to comply 
with VA's duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1998).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain, incoordination, weakness, or fatigability on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the functional 
loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

(a.)  Entitlement to an evaluation in excess of 20 
percent for service-connected residuals of a left 
knee injury with chondromalacia.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§  
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court noted that, since 
Diagnostic Code 5257 (impairment of the knee due to 
subluxation or instability) was not predicated on loss of 
range of motion, 38 C.F.R. §§  4.40 and 4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (1998).  However, it was 
noted that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  

The veteran is service-connected for residuals of a left knee 
injury with chondromalacia.  He is currently rated as 20 
percent disabled under the criteria contained in 38 C.F.R. § 
4.71a, Diagnostic Code 5257, which provides that impairment 
of either knee, including recurrent subluxation or lateral 
instability, warrants a 20 percent evaluation if it is 
moderate, and a 30 percent evaluation if it is severe.  A 30 
percent evaluation is the maximum rating allowable under this 
Diagnostic Code.  His oral testimony, as presented in a March 
1997 RO hearing, shows that he reported having constant left 
knee joint pain, crepitation, and episodes of instability, 
and that he experienced difficulty using stairs.  The 
personal testimony is essentially corroborated, by the VA 
medical records associated with the claim.

Specifically, the reports of the April 1995, December 1995, 
and January 1997 VA compensation examinations note the 
appellant's history of left knee joint pain, crepitation, and 
instability. The service and VA medical records show that the 
veteran's was diagnosed with chondromalacia and degenerative 
arthritis of the left knee, and that these were manifest by 
objective evidence of tenderness along the medial joint line, 
a positive McMurray's test, and X-ray evidence of minimal 
narrowing at the medial aspect of the femoro-tibial joint 
space.  On medical examination, however, he was observed to 
have a normal walking gait, and his oral testimony indicates 
that notwithstanding his left knee pain and other problems, 
he was able to maintain a relatively sedentary job and was 
able to drive his car.  In view of this evidence, the Board 
finds that his constellation of symptomatology regarding the 
current status off more closely approximates that which is 
contemplated on the criteria for a 20 percent evaluation for 
moderate knee impairment, and thus the preponderance of the 
evidence is against granting an increased rating based on the 
criteria contained in Diagnostic Code 5257.  See 38 C.F.R. § 
4.7 (1998).  

The Board has also considered the assignment of a rating on 
the basis of limitation of motion due to degenerative 
arthritis.  Such rating may be combined with the 20 percent 
rating currently assigned for subluxation and instability of 
the knee in accordance to the provisions of 38 C.F.R. § 4.25 
(1998), but subject to the limitations of the amputation rule 
contained in 38 C.F.R. § 4.68 (1998).  

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (1998).

38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998), provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the 10 percent rating based on X-ray findings will not be 
combined with ratings based on limitation of motion. 

The appellant's left knee may be rated based on limitation of 
motion, as provided by 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  Other ratings codes for the knee, such as 
Diagnostic Codes 5258 and 5259, will not be considered as 
their evaluations are based on impairment as a result of 
dislocated or excised cartilage and, as such, would 
constitute pyramiding as the appellant's current rating under 
Diagnostic Code 5257 also contemplates similar impairment of 
the knee.  Diagnostic Code 5256 rates knee impairment due to 
ankylosis.  However, the entire body of medical evidence 
associated with record does not show that the appellant has a 
diagnosis of ankylosis affecting his disabled left knee, and 
therefore application of any of the provisions of Diagnostic 
Code 5256 for rating ankylosis is neither warranted nor 
appropriate in this case.  Diagnostic Code 5263 will also not 
be considered, as it provides for a 10 percent rating based 
on impairment due to genu recurvatum, which is a condition 
not demonstrated in the diagnoses currently presented in the 
any of the medical records associated with the evidence.  For 
much the same reason, Diagnostic Code 5262 is not applicable 
because it contemplates only impairment of the tibia and 
fibula bones of the lower leg, which is a diagnosis which is 
not currently shown in the medical evidence.  See 38 C.F.R. § 
4.71a (1998).

38 C.F.R. §4.71a, Diagnostic Code 5260 (1998) provides that 
where the evidence demonstrates knee flexion limited to 15 
degrees, a 30 percent evaluation will be awarded.  Where knee 
flexion is limited to 30 degrees, a 20 percent evaluation 
will be awarded.  Where knee flexion is limited to 45 
degrees, a 10 percent evaluation will be awarded.  Where knee 
flexion is limited to 60 degrees, a noncompensable evaluation 
will be awarded.  However, range of motion testing on 
repeated VA examinations, including during the most recent 
examination in January 1997, shows that the appellant could 
flex his service-connected left knee to at least 90 degrees.  
As this is clearly well in excess of 60 degrees limitation of 
flexion, a noncompensable evaluation is the highest rating he 
may be awarded, and therefore application of Diagnostic Code 
5260 will not be useful towards allowing an increased rating 
higher than 20 percent.  

38 C.F.R. §4.71a, Diagnostic Code 5261 provides that where 
the evidence demonstrates limitation of extension of the knee 
to 5 degrees, a noncompensable evaluation is warranted.  
Where limitation of extension of the knee is to 10 degrees, a 
10 percent evaluation is warranted.  Where limitation of 
extension of the knee is to 15 degrees, a 20 percent 
evaluation is warranted. Where limitation of extension of the 
knee is to 20 degrees, a 30 percent evaluation is warranted.  
Where limitation of extension of the knee is to 30 degrees, a 
40 percent evaluation is warranted.  And where limitation of 
extension of the knee is to 45 degrees, a 50 percent 
evaluation is warranted.  The report of the January 1997 VA 
compensation examination shows that the veteran could extend 
his left knee to zero degrees, which does not permit a  
compensable rating award, and thus this schedule is also not 
useful for providing a basis for a rating increase higher 
than the 20 percent evaluation granted thus far.

The medical evidence previously cited shows that limitation 
of motion of the appellant's service-connected left knee 
joint is noncompensably disabling.  X-ray studies and the 
diagnosis shown on VA examination in April 1995 clearly 
establish the presence of arthritic changes in his left knee.  
Therefore, assignment of a 10 percent rating for this major 
joint is warranted, and this 10 percent evaluation is to be 
combined with the 20 percent rating currently assigned for 
impairment of his left knee as a result of joint instability.  
(See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998))  
Applying the provisions of 38 C.F.R. § 4.25 (1998) for 
combining ratings, the appellant is entitled to receive a 30 
percent, and no more, rating for his service-connected left 
knee disability. 

As previously discussed, in Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 
(impairment of the knee due to subluxation or instability) 
was not predicated on loss of range of motion, 38 C.F.R. §§  
4.40 and 4.45 do not apply.  The grant of a 10 percent 
rating, to be combined with the 20 percent for left knee 
instability, is for arthritis of the left knee demonstrated 
by X-ray evidence, and is not based on a finding of 
compensable limitation of motion.  The veteran in this case 
did not at least meet the criteria for a zero percent rating 
under Diagnostic Codes 5260 and 5261, as he enjoys a range of 
motion of his left knee well in excess of the 60 degrees of 
flexion and 5 degrees extension required to be rated 
noncompensable, and so there was no additional disability for 
which a rating may be assigned.  See VAOPGCPREC 23-97, July 
1, 1997.  Thus, the Board finds that the issue of functional 
loss due to his complaints of left knee pain does not need to 
be considered and addressed in rating this issue.

A rating in excess of the 20 percent rating currently 
assigned to the veteran's service-connected residuals of a 
left knee injury with chondromalacia is warranted by the 
evidence, for the above reasons.  A 30 percent evaluation 
will be therefore be granted.  However, the history of this 
case shows that it is based on an appeal of the rating 
assigned by a May 1995 Regional Office decision, which 
granted the veteran's original claim of service connection 
for the left knee disability at issue, effective from January 
1, 1995.  Consideration must therefore be made regarding 
whether or not the case requires referral to the RO for 
separate ratings assigned for his left knee for separate 
periods of time, based on the facts found; a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds, however, that such a referral 
is not warranted with regard to the rating issue for the left 
knee, because the grant of a 30 evaluation is based on the 
most severe disability picture presented by the medical and 
testamentary evidence associated with the record, covering 
the entire period starting from the first day after the 
veteran separated from active service (i.e., January 1, 
1995), when he became entitled to receive service connection 
for his left knee disability, to the present time.       

(b.)  Entitlement to an evaluation in excess of 40 
percent for service-connected degenerative disc 
disease of the lumbar spine with herniated disc at 
L5-S1.

The veteran's service-connected low back disability is 
manifest by subjective complaints of low back pain, with pain 
on motion, X-ray evidence of narrowing and mild sclerosis at 
L5-S1, and confirmation by MRI study of a herniated disc at 
L5-S1.  The low back disability is not residual of a 
vertebral fracture, and the medical evidence does not show 
ankylosis of his lumbar spine.  The applicable ratings codes 
for evaluating his low back disorder are contained in 
38 C.F.R. § 4.71a, Diagnostic Codes  5292, 5293, 5294, and 
5295 (1998).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the 10 percent rating based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5292, provides that 
assignment of a 10 percent rating is warranted for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  

38 C.F.R. § 4.71a, Diagnostic Code 5293, used for evaluating 
intervertebral disc syndrome, was considered by the RO in 
evaluating the veteran's service-connected low back 
disability.  It provides that assignment of a noncompensable 
evaluation is warranted for postoperative, cured 
intervertebral disc syndrome.  A 10 percent rating is 
warranted for mild intervertebral disc syndrome.  A 20 
percent rating is warranted for moderate intervertebral disc 
syndrome manifest by recurring attacks.  A 40 percent rating 
is warranted for severe intervertebral disc syndrome manifest 
by recurring attacks with only intermittent relief.  A 60 
percent rating is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  

38 C.F.R. § 4.71a, Diagnostic Codes 5294 and 5295 are used to 
evaluate sacro-iliac injury and weakness, or lumbosacral 
strain.  These diagnostic codes provide for a noncompensable 
rating where the evidence demonstrates only slight subjective 
symptoms.  A 10 percent rating is warranted where there is 
characteristic pain on motion.  Assignment of a 20 percent 
rating is warranted where the evidence shows muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 

The objective medical evidence demonstrates that the 
veteran's service-connected lumbosacral strain is manifested 
by radiographic evidence of narrowing and mild sclerosis of 
the vertebrae at L5-S1, with a herniated disc at L5-S1, and 
subjective complaints of constant low back pain and pain on 
motion.  The veteran also reported that he might miss up to 6 
days of work per month, and, on average, 35 days of work per 
year, due to his back and knee symptoms.  On objective 
clinical examination by VA examiners in 1995 and in 1997, he 
vocally demonstrated back pain and discomfort on all ranges 
of motion.  He also reported having symptoms indicative of 
sciatic neuropathy, pain on motion, and functional loss, 
though objective examination revealed normal neurological 
findings.

The veteran's low back disability is currently rated as 40 
percent disabling on the basis of severe symptoms associated 
with his herniated disc at L5-S1 (rated as intervertebral 
disc disease under the criteria contained in Diagnostic Code 
5293).  The above discussion of the applicable Diagnostic 
Codes for rating his low back disability shows that an 
evaluation of 40 percent is the maximum schedular evaluation 
available if the disability were to be rated on the basis of 
limitation of motion or lumbosacral strain, and that the only 
applicable Diagnostic Code which affords a higher rating is 
the 60 percent evaluation provided for pronounced 
intervertebral disc disease.  Discussion of additional 
limitation of motion due to functional loss is thus obviated 
because the veteran currently has the maximum evaluation for 
his low back disability allowable under the schedule for 
severe limitation of motion.

A 60 percent for pronounced intervertebral disc syndrome 
requires objective demonstration of persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  The objective medical evidence 
demonstrates that the veteran's low back disability is 
manifest by minor posterior disc bulging at L4-L5, and a 
small, broad-based central disc herniation which is shown to 
be in contact with, but not compressing the right L5 nerve 
root.  The veteran has described at his hearing and during 
his medical examinations of having subjective symptoms of 
pain and tingling sensations radiating down his lower 
extremities.  However, on objective examination there were 
normal findings on neurological and sensory evaluation of the 
veteran by VA in 1995 and 1997, and no sciatic notch 
tenderness, muscle spasm, absent ankle jerk, or sciatic 
neuropathy was shown.  In view of this, his impairment as a 
result of his low back disorder does not meet the criteria 
for pronounced intervertebral disc syndrome so as to warrant 
an award of a rating in excess of the 40 percent evaluation 
currently assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  His intervertebral disc syndrome is currently manifest 
by severe symptoms, but the clinical evidence does not 
demonstrate more than severe intervertebral disc syndrome to 
support a 60 percent rating at this time.  Therefore, as the 
preponderance of the evidence is against his claim the 
veteran's appeal for a higher rating must be denied.  Because 
the evidence in this case is not approximately balanced with 
regard to the severity of the veteran's service-connected low 
back disorder, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously noted and discussed in the analysis of the 
issue of rating the veteran's left knee, this case is based 
on an appeal of the rating assigned by a May 1995 Regional 
Office decision, which granted the veteran's original claim 
of service connection for the low back disability at issue, 
effective from January 1, 1995.  Consideration must therefore 
be made regarding whether or not the case requires referral 
to the RO for separate ratings assigned for his low back 
disability for separate periods of time, based on the facts 
found; a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board finds, however, 
that such a referral is not warranted with regard to the 
increased rating issue for the low back, because the grant of 
a 40 evaluation is based on the most severe disability 
picture presented by the medical and testamentary evidence 
associated with the record, covering the entire period 
starting from the first day after the veteran separated from 
active service (i.e., January 1, 1995), when he became 
entitled to receive service connection for his low back 
disability, to the present time.


ORDER

A rating higher than the 20 percent evaluation assigned by 
the RO for service-connected residuals of a left knee injury 
with chondromalacia is granted, and the left knee disability 
will be assigned a 30 percent evaluation. 

An evaluation in excess of 40 percent for service-connected 
degenerative disc disease of the lumbar spine with herniated 
disc at L5-S1 is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 19 -


- 1 -


